RENDERED: OCTOBER 9, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1300-MR


HEATHER SMITH                                                         APPELLANT



                 APPEAL FROM MADISON CIRCUIT COURT
v.               HONORABLE BRANDY O. BROWN, JUDGE
                        ACTION NO. 18-CR-00795



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

ACREE, JUDGE: Heather Smith appeals the Madison Circuit Court’s denial of

her motion to suppress all physical evidence recovered from a search of her

vehicle. She claims Kentucky State Police Trooper Briston Smith unlawfully

detained her during a routine traffic stop in order to conduct a K-9 sniff of her
vehicle that resulted in the seizure of narcotics and money. After careful review,

we affirm.

                                 BACKGROUND

             Trooper Smith was on patrol when he observed Heather fail to use a

turn signal while entering Greens Crossing Road in Madison County. Trooper

Smith turned around and saw Heather slow down in front of the first house on the

right. As he approached, the car began to move. At this point, he initiated a stop.

Trooper Smith testified he had worked this area on multiple occasions and

considered it a “high crime area.” Specifically, he testified that he has made

multiple drug arrests in the area and conducted two search warrants of the first

house on the right of Greens Crossing Road – the residence where Heather initially

stopped.

             Upon approaching the car, Trooper Smith asked Heather and her

passenger, Mr. Tate, for identification. Heather was able to produce her driver’s

license, while Tate provided a Social Security card. Trooper Smith testified he

immediately noticed a large bulge in Tate’s sock. Upon inquiry, Tate pulled out a

large roll of money, which he stated he earned from working construction. Tate

also noted that the roll did not contain as much money as its size suggested.

             Trooper Smith noted Heather was visibly shaking and her legs were

moving non-stop. Heather told Trooper Smith she was shaking because she was


                                         -2-
out on parole and had been arrested a month earlier by the KSP drug interdiction

team for drug trafficking. When asked where she was going, Heather stated she

was going to look at a house to rent or buy on Charlie Norris Road, but she was not

certain where the house was located. Tate also informed Trooper Smith they were

going to a house on Charlie Norris Road, but had no clue why they were going

there.

             Trooper Smith then asked Heather for a copy of her car insurance.

Heather was unable to produce a copy but stated she would be able to contact her

insurance company and get a copy sent to her phone if Trooper Smith would allow

it. Trooper Smith allowed her time to produce insurance but asked her to exit the

vehicle while she was handling the problem. While Heather was standing outside

the vehicle, Trooper Smith noticed Tate reaching behind and in-between the seats

several times. He then asked Tate to exit the vehicle for officer safety purposes.

             Based on the location being a high-crime area, Heather’s nervous

behavior, the size of the money roll in Tate’s sock, the inconsistent stories as to

why they were headed to the Charlie Norris Road house, and Tate rummaging

around in the vehicle, Trooper Smith asked for permission to search the vehicle.

Heather declined. He then informed her of his intention to call for a K-9 unit while

she looked for her insurance.




                                          -3-
             Another trooper arrived on the scene and waited with Heather and

Tate while Trooper Smith returned to his vehicle to call a K-9 unit. Trooper Smith

testified it took approximately thirteen minutes for Deputy Bol to arrive with the

K-9. He remained in his cruiser the entire thirteen minutes, verifying their

information, completing a CourtNet check, and working on a citation. When the

K-9 unit arrived, Trooper Smith exited his cruiser. At this point, Heather was able

to provide Trooper Smith with her proof of insurance. Because Trooper Smith was

inside his cruiser while waiting on the K-9 unit, he could not attest to the exact

time Heather obtained her insurance, but only that it was provided to him upon

exiting his cruiser. He also noted that he had not completed the citation at this

point.

             The K-9 immediately alerted to the vehicle. A search recovered 60

grams of methamphetamine, 4 grams of heroin, $732.00 on and around where Tate

was sitting, and $1,150.00 and other narcotics in a box with Heather’s name and

address on it.

             Heather was indicted on six drug-related crimes. She moved to

suppress the evidence obtained from her car, arguing Trooper Smith unlawfully

detained her for thirteen minutes while waiting on the K-9 unit. The circuit court

denied her motion, concluding Trooper Smith had reasonable articulable suspicion




                                          -4-
to detain Heather until the K-9 unit arrived. Heather pleaded guilty, reserving her

right to appeal. She was sentenced to five years in prison. This appeal followed.

                                     ANALYSIS

             Heather’s argument on appeal is that the circuit court erroneously

denied her motion to suppress. “When reviewing a trial court’s denial of a motion

to suppress, we utilize a clear error standard of review for factual findings and a de

novo standard of review for conclusions of law.” Jackson v. Commonwealth, 187
S.W.3d 300, 305 (Ky. 2006) (citing Welch v. Commonwealth, 149 S.W.3d 407,

409 (Ky. 2004)).

             The Fourth Amendment to the United States Constitution protects

citizens from unreasonable searches and seizures. Because a traffic stop is

considered a seizure of the person, it is “subject to the constitutional imperative

that it not be ‘unreasonable’ under the circumstances.” Whren v. United States,

517 U.S. 806, 810, 116 S. Ct. 1769, 1772, 135 L. Ed. 2d 89 (1996). Generally, a

traffic stop is deemed unreasonable if it is “prolonged beyond the point reasonably

required to complete the stop’s mission.” Moberly v. Commonwealth, 551 S.W.3d
26, 29 (Ky. 2018), reh’g denied (Aug. 16, 2018) (citing Rodriguez v. United States,

575 U.S. 348, 354, 135 S. Ct. 1609, 1614, 191 L. Ed. 2d 492 (2015)). In other

words, an officer’s “[a]uthority for the seizure [of the vehicle and the driver] ends




                                          -5-
when tasks tied to the traffic infraction are – or reasonably should have been –

completed.” Id. (citing Rodriguez, 575 U.S. at 354, 135 S. Ct. at 1614).

                  However, “a traffic stop may be prolonged beyond the time required

to effectuate the purpose of the stop when additional information properly obtained

during the stop provides the officer with a reasonable and articulable suspicion that

other criminal activity is afoot.” Id. (citing Commonwealth v. Bucalo, 422 S.W.3d
253, 259 (Ky. 2013)); see Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 1884, 20
L. Ed. 2d 889 (1968). Because “[a] dog sniff . . . is a measure aimed at detect[ing]

evidence of ordinary criminal wrongdoing, [it] is not an ordinary incident of a

traffic stop.” Davis v. Commonwealth, 484 S.W.3d 288, 293 (Ky. 2016) (citations

omitted).1 Accordingly, an officer may not prolong a traffic stop for the purpose of

facilitating a K-9 sniff search, unless he acquires reasonable articulable suspicion

that crime is afoot. Bucalo, 422 S.W.3d at 258.

                  Heather does not challenge the initial traffic stop. Instead, she asserts

Trooper Smith unconstitutionally prolonged the traffic stop, without reasonable

articulable suspicion, when he deviated from the stop’s mission for thirteen

minutes to call for a K-9 unit and verify her information in his cruiser. We

disagree.




1
    Dog sniff in and of itself is not unconstitutional.

                                                    -6-
                 As an initial matter, the circuit court did not make a finding as to

whether Trooper Smith actually prolonged the stop.2 Instead, it concluded he had

reasonable articulable suspicion to briefly detain Heather to conduct a dog sniff of

her car. Because we agree with the circuit court’s ruling, we limit our discussion

to this issue.

                 “Reasonable suspicion is the lowest tier of the pyramid comprised of

probable cause (level two) and preponderance of the evidence (level three): ‘the

likelihood of criminal activity need not rise to the level required for probable

cause, and it falls considerably short of satisfying the preponderance of the

evidence standard.’” Baker v. Commonwealth, 475 S.W.3d 633, 634 (Ky. App.

2015) (citing United States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct. 744, 151 L. Ed.
2d 740 (2002)). Although reasonable suspicion is a relatively low standard, it “is

more than an unparticularized suspicion or hunch.” Bauder v. Commonwealth 299
S.W.3d 588, 591 (Ky. 2009) (internal quotation marks omitted).

                 A “police officer must be able to point to specific and articulable facts

which, taken together with rational inferences from those facts, reasonably warrant

that intrusion.” Terry, 392 U.S. at 21, 88 S. Ct. at 1880. In doing so, officers “may

draw on their own experience and specialized training to make inferences ….”



2
 Trooper Smith consistently testified, on cross-examination, that he did not detain Heather, but
merely gave her the opportunity to produce a copy of her insurance.

                                               -7-
Bauder, 299 S.W.3d at 592. And, we “consider the totality of the circumstances in

determining whether a police officer had a particularized and objective basis for

suspecting that a person stopped may be involved in criminal activity.” Id. at 591.

             The Commonwealth points to six factors giving rise to Trooper

Smith’s reasonable suspicion: (1) Heather’s presence in a high-crime area; (2) her

nervousness to the point she was visibly shaking; (3) her admission to being

arrested for drug trafficking a month prior; (4) the large roll of money in Tate’s

sock; (5) Tate suspiciously rummaging in the car to the point Trooper Smith had to

ask him to exit the vehicle; and (6) the inconsistent responses to Trooper Smith’s

inquiries as to why they were going to the house on Charlie Norris Road.

             Heather asserts none of these factors alone gives rise to reasonable

suspicion. Although we agree with that specific assertion, we are obligated to

consider all factors together and not the individualized merits of each. In light of

the totality of the circumstances observed by Trooper Smith, we conclude he had

reasonable suspicion to detain Heather to conduct a K-9 sniff of her car.

             Trooper Smith was patrolling a high-crime area. He observed Heather

slow down in front of the first house on the right, a location where he had

conducted multiple searches based upon warrants. Although her presence in a

high-crime area alone is insufficient to establish reasonable suspicion, “a location’s

characteristics are relevant in determining whether the circumstances are


                                         -8-
sufficiently suspicious to warrant further investigation[.]” Illinois v. Wardlow, 528
U.S. 119, 119, 120 S. Ct. 673, 674, 145 L. Ed. 2d 570 (2000) (citations omitted).

Second, Trooper Smith described Heather as extremely nervous and visibly

shaking. Nervousness is an important factor in the reasonable suspicion analysis.

Adkins v. Commonwealth, 96 S.W.3d 779, 788 (Ky. 2003). Adding to the

suspicions aroused by Heather’s nervous behavior is her explanation she had been

arrested a month earlier for drug trafficking. It is reasonable to assume she may be

nervous because she was once again engaged in drug trafficking. “[A]n officer’s

knowledge about a suspect’s prior record can be a relevant factor in the reasonable

suspicion analysis.” Commonwealth v. Smith, 542 S.W.3d 276, 284 (Ky. 2018)

(citation omitted). That knowledge, of course, can come from the suspect herself.

             In addition to Heather’s suspicious conduct, Trooper Smith found

Tate’s conduct suspicious. First, he discovered a large roll of cash in Tate’s sock.

Although Tate had a plausible explanation how he received the cash, Trooper

Smith found it very suspicious that he would keep it in his sock. Under certain

circumstances, a large amount of cash is a relevant factor in the officer’s

reasonable suspicion. See Commonwealth v. Garrett, 585 S.W.3d 780, 787 n.7

(Ky. App. 2019). We find the roll of cash in this instance to be relevant.

Moreover, Trooper Smith observed Tate reaching behind and in between the seats.




                                         -9-
Given the circumstances, it is certainly reasonable that Trooper Smith believed

Tate was attempting to conceal something.

             Finally, Heather and Tate gave inconsistent stories as to why they

were going to the house on Charlie Norris Road. Heather told Officer Smith they

were going there to possibly rent or buy. It seems illogical that Tate would have

no idea why they were going to the house if, in fact, they were looking to rent or

buy the property.

             Based on the foregoing, we find Trooper Smith had reasonable

suspicion to detain Heather to conduct a K-9 sniff of her car.

                                  CONCLUSION

             The Madison Circuit Court’s denial of Heather’s motion to suppress is

affirmed.

             LAMBERT, JUDGE, CONCURS.

             CLAYTON, CHIEF JUDGE, CONCURS IN RESULT ONLY.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Erin Hoffman Yang                          Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Lauren Lewis
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -10-